COXE, District Judge
(orally). The question here is not of law, but of fact. It is whether or not Exhibit A is “spun silk,” under paragraph 410 of the act of October 1, 1890. Even if it were also a question as to what the trade name of Exhibit A was at the time of the passage of the last tariff act, it seems to me that the Van Blankensteyn decision (5 C. C. A. 579, 56 Fed. 474.), controls both propositions. The board came to their conclusion on the facts presented to them, and I cannot say it is so against the weight, of evidence that the court should set it aside. If this case were an appeal from the decision of a referee the court, although it might have reached a different conclusion had the case been tided originally before it, would not, under familiar rules, disturb the report. The question is whether the finding of the board should be set aside as practically against the weight: of evidence. I think the board had sufficient evidence to warrant their finding and their decision is, therefore, affirmed.